                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:19-CV-00521-GNS


AMINATA THIOUNE                                                                       PETITIONER


v.


UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES, et al.                                                  RESPONDENTS


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Respondents’ Motion to Dismiss (DN 13). The motion

is ripe for adjudication. For the reasons that follow, the motion is GRANTED.

                               I.      STATEMENT OF FACTS

       Petitioner Aminata Thioune (“Thioune”) filed this action alleging violations of the

Immigration and Naturalization Act (“INA”), the Administrative Procedure Act (“APA”), and her

due process rights, and challenging the denial of her application for naturalization. (Pet. ¶¶ 20-22,

DN 1). As Defendants in this action, Thioune has named the United States Citizenship and

Immigration Services (“USCIS”), the United States Department of Homeland Security, and

various individuals serving as officers or employees of the federal government. (Pet. ¶¶ 4-13).

       Respondents moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and (6). (Resp’ts’ Mot.

Dismiss 1, DN 13). Respondents contend that Thioune’s APA claim is precluded by the INA.

(Resp’ts’ Mem. Supp. Mot. Dismiss 3-4, DN 13-1). Respondents also argue that the Court should




                                                 1
dismiss the claims asserted against Respondent U.S. Attorney General William P. Barr (“Barr”).1

(Resp’ts’ Mem. Supp. Mot. Dismiss 2-3).

                               II.       STANDARD OF REVIEW

       Generally, threshold challenges to subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1)

should be decided before any ruling on the merits under Fed. R. Civ. P. 12(b)(6). See Bell v. Hood,

327 U.S. 678, 682 (1946). In most circumstances, a petitioner bears the burden to survive Fed. R.

Civ. P. 12(b)(1) motions to dismiss for lack of subject matter jurisdiction. See id.

       Challenges to subject matter jurisdiction come in several varieties. Facial attacks challenge

a petitioner’s establishment of jurisdiction in the petition and require the Court to examine the

jurisdictional basis. See United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994) (citation

omitted). Factual attacks contest the existence of factual prerequisites to jurisdiction. See id. In

such motions, in contrast to motions under Fed. R. Civ. P. 12(b)(6), the Court is empowered to

resolve the factual disputes affecting any jurisdictional prerequisites. See Rogers v. Stratton

Indus., Inc., 798 F.2d 913, 915 (6th Cir. 1986). The petitioner bears the burden in both these

situations. See Bell, 327 U.S. at 682.

       When considering a Rule 12(b)(6) motion, a court “must construe the [petition] in the light

most favorable to [the petitioner] . . . .” League of United Latin Am. Citizens v. Bredesen, 500

F.3d 523, 527 (6th Cir. 2007) (citation omitted). Courts must also accept all of a petitioner’s

allegations as true. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Mere “labels and conclusions,

and a formulaic recitation of the elements of a cause of action’s elements” are insufficient. Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). However, this standard is satisfied when a



1
  While Respondents initially moved to dismiss the claims asserted against other named
Respondents, Respondents have since withdrawn that request except as to Barr. (Resp’ts’ Reply
Mot. Dismiss 1, DN 16).
                                                 2
petitioner “pleads factual content that allows the court to draw the reasonable inference that

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted).

                                      III.    DISCUSSION

       A.      APA Claim

       Respondents move to dismiss Thioune’s claim under the APA pursuant to Fed. R. Civ. P.

12(b)(1). (Resp’ts’ Mem. Supp. Mot. Dismiss 3-4). Respondents contend that the APA does not

provide any remedy for Thioune because of the remedy specifically provided for in the INA.

(Resp’ts’ Mem. Supp. Mot. Dismiss 3-4). In her response, Thioune has not cited to any authority

explicitly supporting her argument that the INA does not preclude her from asserting a separate

claim under the APA.

       In relevant part, the APA provides that “[a]gency action[s] made reviewable by statute and

final agency action for which there is no other adequate remedy in a court are subject to judicial

review.” 5 U.S.C. § 704. As the Supreme Court has explained, however, “[w]hen Congress

enacted the APA to provide a general authorization for review of agency action in the district

courts, it did not intend that general grant of jurisdiction to duplicate the previously established

special statutory procedures relating to specific agencies.” Bowen v. Massachusetts, 487 U.S. 879,

903 (1988); see also Johnson v. Vilsack, 833 F.3d 948, 955 (8th Cir. 2016) (“[Section] 704 does

not provide additional judicial remedies in situations where the Congress has provided special and

adequate review procedures.” (alteration in original) (quoting Bowen, 487 U.S. at 903)).

       In this case, Thioune is challenging the denial of her naturalization application, which is

governed by the INA. That law, however, specifically provides:

       A person whose application for naturalization under this subchapter is denied, after
       a hearing before an immigration officer under section 1447(a) of this Title, may
       seek review of such denial before the United States district court for the district in
       which such person resides in accordance with chapter 7 of title 5. Such review shall

                                                 3
       be de novo, and the court shall make its own findings of fact and conclusions of
       law and shall, at the request of the petitioner, conduct a hearing de novo on the
       application.

8 U.S.C. § 1421(c). Other courts addressing this issue have held that the judicial review provided

for in the INA precludes review under the APA. See Anton v. Lynch, No. 15-20241-CIV-

ALTONAGA/O’Sullivan, 2015 WL 12671386, at *3 (S.D. Fla. July 6, 2015) (“A number of courts

have held because there is an adequate remedy under section 1421(c), an APA claim seeking

similar relief must be dismissed.” (citation omitted)); Johnson, 833 F.3d at 956 (concluding that

the APA did not provide a basis for judicial review when “Congress has provided an adequate

alternative remedy under another statute . . . .” (citations omitted)).

       Accordingly, the INA precludes Thioune from asserting a separate claim for review under

the APA. The Court will dismiss her APA claim against Respondents.

       B.      Official Capacity Claims

       Respondents also seek dismissal of the official capacity claim asserted against Barr

pursuant to Fed. R. Civ. P. 12(b)(6). (Resp’ts’ Reply Mot. Dismiss 1). In opposing the motion,

Thioune argues that government officials have only limited immunity from claims for damages.

(Pet’r’s Resp. Resp’ts’ Mot. Dismiss 1-3, DN 15). Thioune’s argument, however, is irrelevant

because she does not request damages in her Petition.2 Because Thioune has failed to articulate a

legal basis for any claim against Barr, the Court will dismiss the claims asserted against him.




2
 As Respondents note, the INA provides for an action seeking review of a naturalization
application against the USCIS. (Resp’ts’ Mem. Supp. Mot. Dismiss 2 (citing 8 C.F.R. § 336.9(b))).
                                                  4
                                   IV.    CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Respondents’ Motion to

Dismiss (DN 13) is GRANTED. Respondent William P. Barr is DISMISSED as a party to this

action, and Petitioner’s claim for relief under the Administrative Procedure Act is DISMISSED.




                                                                April 13, 2020

cc:    counsel of record




                                              5
